United States Court of Appeals
                     For the First Circuit

No. 11-2037

                           SUSAN LASS,

                      Plaintiff, Appellant,

                                  v.

   BANK OF AMERICA, N.A., and BAC HOME LOANS SERVICING, L.P.,

                     Defendants, Appellees.


                                ERRATA

     The opinion of this Court, issued on September 12, 2012,

should be amended as follows.

     On page 26, line 3 of Judge Boudin's dissenting opinion,

replace "Reheboth" with "Rehoboth".